 NORTHWIND MAINTENANCE CO.Northwind Maintenance and Painting Co., Inc.andService Employees International Union, Local32E, AFL-CIO. Case 29-CA-116818 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 24 April 1986 Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supporting briefand amotion for reconsideration, rehearing, and/orreopening of the record. The General Counsel fileda brief in opposition to the Respondent's motion.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings, andconclusions3 and to adopt the recommended Orderas modified.4ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modifiedbelow and ordersthat the Re-1 In its motion, the Respondent requeststhat the recordbe reopened toreceive the testimony of its officer,Harold Frischman,concerning factualmatters relevant to the unfair labor practices found by the judge. In hisaffidavitappended to the motion,Frischman asserts that he was unavail-able to testify at the hearing because of the serious illness of his mother-in- law In denying the Respondent'smotion, we note that the Respond-ent first raised the matter of Frischman's availability some 5 months afterthe hearing and following the issuance of the judge's decision.In thesecircumstances,we find the Respondent'smotion to be untimely,and it isdenied.Hospital Employees District 1199E (Johns Hopkins), 273NLRB 319(1984).aTheRespondent has excepted to some of the judge's credibility find-ings.The Board'sestablishedpolicy is notto overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cit. 1951)We have carefully examined the record and find no basis for reversingthe findings.We agree with the judge'sfinding that the Respondent'spayrollrecords support a reasonable factual inference that the Respondent en-gaged newly hired employees to replace those laid off earlier in violationof Sec.8(a)(3). In so doing,we find it unnecessary to rely on the judge'sdiscussion of rebuttable presumptions in sec. II,C of hisdecision.In findingthat theRespondent failed to rebutthe GeneralCounsel'sprima facie case of unlawful discrimination, we note that the judge im-plicitly concluded that the Respondent failed to establish that it wouldhave taken this action absent the employees'union activities.NLRB v.TransportationManagementCorp.,462 U.S 393(1983).4The judge included in his recommended Order a visitatorial clauseauthorizing the Board, for compliance purposes,to obtaindiscovery fromthe Respondent under the FederalRules of CivilProceduresubject tothe supervisionof the UnitedStates court of appeals enforcing thisOrder.In the circumstances of this case,we find it unnecessary to in-clude such a clause,and we shall modify the judge's recommended Orderin this respect.We shall alsomodify therecommended Order to requirethe Respondent to remove from its files any reference to the unlawfullayoffs.Sterling Sugars,261 NLRB 472 (1982).317spondent,NorthwindMaintenance and PaintingCo., Inc.,New York, New York, its officers,agents,successors,and assigns,shall take the actionset forth in the Order as modified.1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Remove from its files any reference to theunlawful layoffs and notify the employees in writ-ing that this has been done and that the layoffs willnot be used against them in any way."2.Substitute the following for new paragraph2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT lay off anyof our employees inorder to discourage support for,or membership in,ServiceEmployees InternationalUnion,Local32E, AFL-CIO.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offerMaurice Ellis and Willie Miltontheir jobs back without prejudice to any of theirrights and privileges and WE WILL make themwhole,with interest,alongwith Jose Martinez,JorgeGomez, Salvador Choto, Danny Lopez,Gustavo Valiente, Enrique Espinoza,and EnriqueRivas for any loss of earnings they suffered as aresult of our having unlawfully laid them off.WE WILL notify each of them that we have re-moved from our files any reference to his layoff281NLRB No. 48 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the layoff will notbe used against him inany way.NORTHWINDMAINTENANCEANDPAINTING CO., INC.Aggie Kapelman, Esq.andLynn Neugebauer, Esq.,for theGeneral Counsel.Jerry Mond, Esq. (Mond & Schwartz),of Great Neck,New York, for Respondent.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thecomplaint alleges thatNorthwindMaintenance andPainting Co., Inc. (Respondent) violated Section 8(a)(1)and (3) of the National Labor Relations Act (the Act) byhaving laid off nine named employees on 14 January1985 in order to discourage support for Service Employ-ees InternationalUnion,Local 32E, AFL-CIO (theUnion). Respondent's answer places in issue the allegeddiscriminatory reason for this layoff.On the entire record, t including my observation of thewitnesses, and after due consideration of the briefs filedby the General Counsel and by the Respondent, I makethe followingFINDINGS OF FACT1. JURISDICTION-LABOR ORGANIZATION STATUSThe pleadings, as amended, establish and I find thatRespondent's annual operations meet the Board's indirectoutflow jurisdictional standard for nonretail businesses.Respondent's answer denies that the Union is a labororganization as defined in the Act. Based on prior Boarddeterminations, of which I have taken official notice, andthe evidence in this case of organizing efforts, I find thatthe Union is a labor organization as defined in Section2(5) of the Act. SeeGraphic Communications Local 51(Format Printing Co.),266 NLRB 7 fn. 3 (1983).II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged in the business of painting theinteriors of large apartment building complexes in theboroughs of New York City and vicinity. It employsthree painting crews, each comprised of about four paint-ers under a crew leader.The Union, in the underlying unfair labor practicecharge it filed in this case, stated, inter alia, that one ofthe crew leaders, Marcus Tesone, was an employee pro-tected by the Act. The General Counsel, however, hasmade a determination that he was a supervisor as definedin Section 2(11) of the Act. As noted below, he was laidoff on 14 January 1985, but his layoff is not alleged to beunlawful.As background evidence of union animus, the GeneralCounsel offered the following testimony given byTesone. In January 1984, he asked one of Respondent'svice presidents, Anthony Kalman, in the presence of oneof the painters in Tesone's crew, why Respondent hadno union. Kalman told him not to even think about thematter because "we would get laid off."Respondent would have me discredit Tesone's ac-count, although it did not call Kalman to rebut it. Re-spondent's counsel placed in evidence four prehearing af-fidavits signed by Tesone and noted that the only refer-ence in those affidavits to the incident described abovewas made in the fourth, dated 4 days before the hearingbegan. The first three affidavits relate principally to mat-ters bearing on whether Tesone, as a crew leader, was asupervisor as defined in the Act.I am notdisposed to put controlling weight on the factthat Tesone did not include a reference to the conversa-tionwithKalman until his last affidavitinasmuch as"[w]hat a prospective witness will tell a pre-hearing in-vestigatorwill often depend upon how searching thequestions of the investigator are."Genwal Coal Co.,275NLRB 528 (1985). As Tesone's testimony was plausibleand as no contrary evidence was proffered by Respond-ent, I credit Tesone's account.B. The Organizing Effort; the Events in January 1985Prior to the LayoffTesone gave the following uncontroverted account.Shortly after Christmas 1984, he and the members of hispaintingcrew decided that they wanted to be represent-ed by a union. In early January 1985 Tesone obtainedunion authorization cards froma unionmember whoworked in one of the buildingsbeing painted.Tesonemet that day with four members of his crew-MauriceEllis,WillieMilton, Jose Martinez, and Salvador Chotoand all signedunioncards then. The fifthmember,Danny Lopez, signed his card later that same day.Tesone then approached the members of Tony Kal-man's crew. Only one of them, EnriqueRivas, signed aunioncard. The other two, Gustavo Valiente and Enri-que Espinoza, refused tosign.Tesone was unsuccessfulin his effort to enlist support for the Union among anymembers of the third painting crew.On Friday, 11 January 1985, about 9:30 a.m., Tesonetelephoned Respondent's vice president, Harold Frisch-man. Tesone usually called him each workday between 8and 10 a.m. to discuss the progress of each job. Frisch-man asked how the crew wasdoing.Tesone reportedthat they werepaintingdoors and that there were over100 to be done. Frischman then asked Tesone, "[W]hat'sthat about the union. Is anything happening?" Tesone re-plied that he did not know. The conversation endedwhen they said they wouldsee eachother on Monday,the next workday.Respondent did not call Frischman to controvert Te-sone's testimony about the discussion on 11 January. Icredit Tesone.'Certain errors made in the transcript are noted and corrected NORTHWIND MAINTENANCE CO.C. The Layoffs on 14 JanuaryOn Monday, 14 January 1985, Tesone and his crew re-ported for work at the employee parking lot. Alsopresentwere the employees in the second crew, theyworked under Vice PresidentKalman.The members ofthe third crew regularly worked ata large apartmentcomplex in Brooklyn and were not present. FrischmantoldTesone, the members of Tesone's crew, and themembersof Kalman's crew that he had to lay them offbecause Respondent's contract had just been canceled.Tesone and his crew (consistingof Salvador Choto,Maurice Ellis, Danny Lopez, Jose Martinez, and WillieMilton) were laid off, as were themembersof Kalman'screw (Enrique Espinoza, Enrique Rivas, and GustavoValiente). The complaint in this case alleged that a ninthpainter, Jorge Gomez, was also laid off on 14 January;Respondent's answer did not deny thatallegation and Ithus find that he too was laid off then. Kalman was notlaid off. Tesone asked Frischman to explain how the 80building complex they were working on would be main-tained.Frischman replied that all work was stopped.Kalman's crew was recalled to work 2 days later, 16 Jan-uary.On 20 January, Tesone telephoned Frischman andasked if he could "hire back some people." Frischmantold him that he would talk to "Mr. Penson." Tesone inhis testimony before me referred to Penson as the"owner" of Respondent. In a prehearing affidavit, placedin evidence by Respondent, as noted above, Tesone iden-tified Penson "as the owner of over 80 apartment build-ings."Payroll records of Respondent, placed in evidence bytheGeneral Counsel, list the followingnames and re-spectivedatesof hire in 1985:Brian Grant-4 MarchMelbourne Smith-4 MarchKenneth F. Gustave-10 AprilDalbert A. Weir-15 AprilDavid N. McDonald-20 MayHermon G. Johnson-5 JuneJorge Gomez-19 JuneGustave Lopez-19 JuneJose P. Martinez-19 JuneSalvador Choto-24 JuneDean Schultz-2 JulyOscar Alvarez-17 JulyDenis R. Aquino-17 JulyRicardo Nasser-17 JulyRoberto Ramos-25 JulyJuan C. Segura-25 JulyWinston Keise-29 JulyStanleyWall-29 JulyThomas Hartley-6 NovemberEarl F. Thompson-23 NovemberGustave Lopez testified that he returned to work forRespondent about July 1985. Respondent's payrollrecords indicate, as noted above, that "his hire" date was31919 June 1985.2 Tesone was not called back to work byRespondent, nor were Maurice Ellis and Willie Milton.Respondent asserts that its payroll records are irrele-vant and immaterial in the absence of any independentevidence that the employees listed above with "hiredates" after 14 January 1985 were hired as replacementsfor the laid- off painters. The General Counsel contendsthat as the record testimony in this case discloses thatRespondent employs painters, as there is no evidencethat it employs any other classification of employees, asthe payroll records reflect that all the employees thereinare hourly paid as the painters had been as of the 14 Jan-uary layoffs, a prima facie inference is to be drawn thatthe newly hired employees were hired as replacements. Inote that Respondent's payroll records indicate that allthe employees thereon, including those laid off on 14January, were in the same department. I note also thatRespondent did not assert, let alone offer, evidence thatthe newly hired employees werenothired as painters.Finally, I observe that certain of the employees with hiredates listed as subsequent to 14 January were in fact fourof the alleged discriminatees, namely, Choto, Gomez,Lopez, and Martinez.Rebuttable presumptions are useful when they are con-sistentwith concepts of fairness and regularity, whenthey promote judicial economy, or when they areweighted towards reasonable probabilities. SeePresbyteri-an St. Luke's Medical Center v. NLRB,653 F.2d 450, 455(10th Cir. 1981). These considerations, when applied tothe facts before me, strongly support the utilization of arebuttablepresumption,or stated another way, the draw-ing of a reasonable factual inference that the newly hiredemployees had replaced the laid-off painters.I find then that the General Counsel has made a clearprima facie showing that Respondent has hired manynew employees as replacements for the laid-off painters.As Respondent offered no evidence thereon, I concludethat these newly hired employees were in fact replace-mentsfor the employees laid off on 14 January 1985.D. AnalysisThe credited testimony discloses that (1) one of Re-spondent's vice presidents, Kalman, had made it clear ayear before the layoff that there would be one if anyoneeven thought of joining a union, (2) Tesone, his crew,and a member of the second crew signed union cards inearly January 1985, (3) Respondent's other vice presi-dent, Frischman, asked Tesone on 11 January 1985 aboutthe union activities of his crew, (4) on the next workdayTesone, his crew, and the members of the second crewwere laid off after being informed the contract underwhich they worked was canceled, (5) the second crewwas put back to work 2 days later, (6) many new em-ployeeswere hired as replacements whereas Tesone,clearly one of Respondent's key employees, and two of2The names of three other alleged discrimmatees appear on Respond-ent'spayroll records with hire dates in June1985.Theyare JorgeGomez,Jose Martinez,and SalvadorChotoand from other data in thoserecords, including social security numbers,I infer that those alleged dis.criminatees also returnedto workfor Respondent in June 1985 320DECISIONSOF NATIONALLABOR RELATIONS BOARDhis crew have not been recalled and the remainder werecalled back well afterwards.In assessingthe legality of the January 1985 layoffs,using aWright Lineanalysis,3 I find that the GeneralCounsel has shown, by reason of the six factors set outabove, that the union activity of the employees involvedwas "a motivatingfactor"inRespondent'sdecision tolay them off and the General Counsel has thereby sus-tained the burden of making out a prima facie case of un-lawful discrimination. That showing is buttressed by caselaw, which holds that the hiring of new employees as re-placements, as Respondent has done, is patent evidencethat Frischman's attributing the layoff on 14 January to acontract cancellation was pretextual, designed to concealRespondent's unlawful motivation. SeeFedco Freight-lines,273 NLRB 399 (1984).As Respondent has offered no evidence to overcomethat prima facie showing, I find that Respondent, on 14January 1985, laid off the nine employees named in thecomplaint in order to discourage support for the Union.Fedco Freightlines,supra.See alsoArtcraftOrnamentalIron Co., 271NLRB 829, 835 (1984).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.By laying off, on 14 January 1985, Jose Martinez,Danny Lopez, Jorge Gomez, Maurice Ellis, SalvadorChoto,WillieMilton, Gustavo Valiente, Enrique Espin-oza, and Enrique Rivas in order to discourage its em-ployees from becoming members of the Union, Respond-ent has engaged in unfair labor practices in violation ofSection 8(a)(1) and(3) of the Act.4.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act. As I have found that Respondent has unlawful-ly laid off the nine employees named above on 14 Janu-ary 1985 and as two of them have not been recalled towork, I shall order Respondent to offer those two imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs,without prejudice to their seniority or other rightsand privileges and to make all nine employees whole,with interest, for any loss of earnings they may have suf-fered as a result of Respondent's discriminationagainstthem and Ellis and Milton, until suchtime asRespondentmakes each a valid offer of reinstatement. See F.W.8251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), cert.denied 455 U S 989 (1982), approved inNLRB v. Transportation Manage-ment Corp.,462 U S 393 (1983)WoolworthCo.,90NLRB 289 (1950);Florida Steel Corp.,231 NLRB 651 (1977).To ensure that the employees are fully apprised of theremedy being provided,Respondent should be orderedto sign and post notices and should mail copies thereofto each of the laid-off employees.Further, the visitatorial order soughtby theGeneralCounsel is warranted in this case as it will enable theBoard to effectuate full compliance without unduly inter-fering with any of Respondent's operations.On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent, Northwind Maintenance and Paint-ing Co., Inc., New York, New York, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Laying off employees in order to discourage mem-bership in or activities on behalf of Service EmployeesInternationalUnion, Local 32E, AFL-CIO.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Maurice Ellis and Willie Milton full and im-mediate reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges and make them(and also,Jose Martinez, JorgeGomez, Salvador Choto, Danny Lopez, Gustavo Va-liente,Enrique Espinoza, and Enrique Rivas) whole forany loss of earnings,with interest,they may have suf-fered as a result of their having been unlawfully laid offon 14 January 1985.(b) Post at its facilities in New York City, New York,copies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the RegionalDirector for Region 29, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Mail to each of the nine unlawfully laid-off em-ployees a signed copy of this notice, addressed to theirlast known address or to addresses furnished by Region29.4 If no exceptions are filed as providedby Sec. 102 46of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrdershall, as provided in Sec102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses° If this Order is enforced by a judgmentof a United States court ofappeals, the words in the notice reading"Postedby Order ofthe Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcingan Orderof the NationalLaborRelations Board " NORTHWIND MAINTENANCE CO.(d)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply therewith.For the pur-pose of determining or securing compliance with thisOrder,the Board,or any of its duly authorized repre-sentatives,may obtain discovery from the Respondent,itsofficers,agents,successors,or assigns,or any other321person havingknowledgeconcerning any compliancematter,in the mannerprovided by the Federal Rules ofCivilProcedure. Such discovery shall be conductedunder the supervisionof the United States Court of Ap-peals enforcingthis Order and may be had onany matterreasonably related to compliancewith this Order, as en-forced by the court.